Citation Nr: 0738272	
Decision Date: 12/05/07    Archive Date: 12/13/07

DOCKET NO.  03-34 398	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a respiratory 
disability, to include as due to asbestos exposure.

2.  Entitlement to service connection for bilateral hearing 
loss.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from December 1972 to 
December 1975.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 2002 rating decision of the 
Regional Office (RO) that denied the veteran's claim for 
service connection for a respiratory disability, a disability 
due to exposure to asbestos, bilateral hearing loss and 
tinnitus.  This case was previously before the Board in 
October 2005, at which time it was remanded in order to 
ensure due process.  As the requested development has been 
accomplished, the case is again before the Board for 
appellate consideration. 

The Board notes that the issue of service connection for a 
disability resulting from exposure to asbestos was considered 
as a separate issue by the RO.  However, based on the 
contentions and testimony, the Board believes that it is 
appropriate to characterize the asbestos and respiratory 
issues together, as set forth on the preceding page.

The issue of entitlement to service connection for a 
respiratory disability, to include as due to exposure to 
asbestos, is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran's entrance examination in December 1972 
demonstrated a bilateral hearing loss.

2.  The veteran's bilateral hearing loss increased in 
severity during service, and recent audiometric testing 
verifies that he has a bilateral sensorineural hearing loss.  

3.  The veteran's tinnitus had its onset in service.


CONCLUSIONS OF LAW

1.  A bilateral hearing loss was aggravated in active 
service.  38 U.S.C.A. §§ 1110, 1131, 1153, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.306, 3.385 (2007).

2.  The criteria for establishing service connection for 
tinnitus have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).

In light of the fully favorable disposition of the issues 
being decided, no further discussion of VCAA compliance is 
necessary.

Analysis

The Board has reviewed all the evidence in the appellant's 
claims file, which includes: his multiple contentions, 
including at a hearing before the undersigned, the service 
medical records, private and VA medical records, and a VA 
examination report.  Although the Board has an obligation to 
provide adequate reasons and bases supporting this decision, 
there is no requirement that the evidence submitted by the 
appellant or obtained on his behalf be discussed in detail.  
Rather, the Board's analysis below will focus specifically on 
what evidence is needed to substantiate the claim and what 
the evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  
38 C.F.R. § 3.303(d).

Under the governing criteria, every veteran shall be taken to 
have been in sound condition when examined, accepted, and 
enrolled for service, except as to defects, infirmities, or 
disorders noted at the time of examination, acceptance, and 
enrollment, or where clear and unmistakable evidence 
demonstrates that the injury or disease existed before 
acceptance and enrollment and was not aggravated by service.  
38 U.S.C.A. § 1111.  

For purposes of aggravation of a preexisting injury, such 
aggravation will be said to have occurred where there is an 
increase of disability during active military, naval or air 
service, unless there is a specific finding that the increase 
in disability is due to the natural progress of the disease.  
38 U.S.C.A. § 1153; 38 C.F.R. § 3.306; Paulson v. Brown, 7 
Vet. App. 466, 468 (1995).  Clear and unmistakable evidence 
is required to rebut the presumption of aggravation where the 
pre-service disability underwent an increase in severity 
during wartime service.  Aggravation may not be conceded, 
however, where the disability underwent no increase in 
severity during service.  38 C.F.R. § 3.306(b).  See Falzone 
v. Brown, 8 Vet. App. 398, 402 (1995) (holding that the 
presumption of aggravation created by section 3.306 applies 
only if there is an increase in severity during service); 
Akins v. Derwinski, 1 Vet. App. 228, 232 (1991).  In 
addition, temporary flare-ups, even in service, will not be 
considered sufficient to establish an increase in severity 
unless the underlying condition, as contrasted to the 
symptoms, is worsened.  Hunt v. Derwinski, 1 Vet. App. 292, 
295 (1991), Browder v. Brown, 5 Vet. App. 268, 271 (1993).  
See also Daniels v. Gober, 10 Vet. App. 474, 479 (1997).

For the purposes of applying the laws administered by the VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies of 500, 
1,000, 2,000, 3,000 and 4,000 Hertz is 40 decibels or 
greater; or when the thresholds for at least three of these 
frequencies are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385 (2006).

With regard to hearing loss, 38 C.F.R. § 3.385 defines what 
constitutes the current existence of a hearing loss 
disability.  For service connection, it is not required that 
a hearing loss disability by the standards of 38 C.F.R. § 
3.385 be demonstrated during service, although a hearing loss 
disability by such standards must be currently present, and 
service connection is possible if a current hearing loss 
disability can be adequately linked to service.  Ledford v. 
Derwinski, 3 Vet. App. 87 (1992).

An audiometric examination at the time of the entrance 
examination in December 1972 revealed that the hearing 
threshold levels in decibels in the right ear were 10, 10, 10 
and 45, at 500, 1000, 2,000, and 4,000 Hertz, respectively.  
At corresponding frequencies in the left ear, the hearing 
threshold levels in decibels were 15, 5, 5 and 50.  The only 
other audiometric test conducted during service was on the 
separation examination in October 1975.  The hearing 
threshold levels in decibels in the right ear were 45, 40, 
35, 30, and 65, at 500, 1,000, 2,000, 3,000, and 4,000 Hertz, 
respectively.  At corresponding frequencies in the left ear, 
the hearing threshold levels in decibels were 50, 25, 45, 55, 
and 60.  It was indicated that the veteran had a full 
frequency spectrum hearing loss.  It was also noted that the 
veteran was 18 hours post noise exposure.  An ear, nose and 
throat evaluation, or a waiver was recommended.

During a VA audiometric examination in September 2002, a 
history of military, occupational and recreational noise 
exposure was noted.  The veteran stated that he had been 
exposed to jet engine noise in service while aboard ship.  
While working for a trucking company, he was exposed to 
diesel engine noise and hydraulic noises.  He later was a 
policeman, and related that he used hearing protection when 
firing his weapon during training exercises.  Following the 
audiometric tests, it was stated that the veteran had a 
moderately severe high frequency sensorineural hearing loss 
in the right ear, and a moderate to moderately severe high 
frequency sensorineural hearing loss in the left ear.  In 
December 2002, the examiner noted that the veteran entered 
service with a hearing loss and he also reported a family 
history of a hearing loss.  Therefore, the examiner stated 
that it cannot be said that the veteran's hearing loss was 
more likely than not the result of his military noise 
exposure and the resulting tinnitus was also not likely 
attributed to military noise exposure.  She also stated that 
tinnitus is a side effect of a high frequency hearing loss.  

It is clear that the audiometric test in December 1972 when 
the veteran entered service demonstrated that he had a 
bilateral hearing loss.  The Board acknowledges that, 
following the September 2002 VA audiometric examination, the 
examiner appears to opine that the veteran's hearing loss was 
not the result of noise exposure in service.  However, the 
examiner actually concluded that the hearing loss was not 
more likely related to military noise exposure.  The evidence 
need not show his current hearing loss is more likely related 
to service for service connection to be granted; rather, the 
evidence needs only to be in equipoise.  

In this case, a comparison of the hearing tests shows that 
his hearing loss had increased in severity in service.  In 
this regard, the veteran's hearing threshold levels had 
increased at all measured frequencies through 4,000 Hertz in 
each ear.  Thus, the Board observes that some diminution in 
the veteran's hearing acuity occurred in service.  It cannot 
be disputed that the recent VA audiometric examination 
establishes that the veteran currently has hearing loss 
disability under the provisions of 38 C.F.R. § 3.385.  
Accordingly, the Board finds that the veteran's preexisting 
bilateral hearing loss increased in severity during his 
period of active duty and the presumption of aggravation 
attaches.  38 C.F.R. § 3.306.  There is no evidence in the 
record which indicates the increase in service was the result 
of natural progress of the disorder.

The Board is mindful of the fact that the veteran testified 
at the hearing before the undersigned that he sustained 
acoustic trauma during service while on the flight line.  
Although the Board acknowledges that the audiometric 
examination on the separation examination was apparently 
conducted less than 24 hours following noise exposure, this 
cannot be held against the veteran, as there is no indication 
that a follow-up hearing test was conducted, even though 
further evaluation was recommended.

Upon consideration of all of the evidence, the Board will 
resolve any doubt in favor of the veteran, and find that his 
hearing loss was aggravated by military service; thus, 
service connection is warranted.

With respect to the claim for service connection for 
tinnitus, the Board acknowledges that during the September 
2002 VA audiometric examination the veteran stated that he 
had some ringing in his ears approximately every one to two 
months.  He testified in October 2007 that tinnitus might 
have started while he was on the flight line in service.  

Tinnitus has been defined by the Court as a ringing, buzzing 
noise in the ears.  See YT v Brown, 9 Vet. App. 195, 196 
(1996); Kelly v. Brown, 7 Vet. App. 471 (1995) (citing 
Dorland's Illustrated Medical Dictionary 1725 (27th ed. 
1988)).  Due to the subjective nature of the disorder, the 
veteran, as a layperson is competent to testify as to his 
symptoms.  See Falzone v. Brown, 8 Vet. App. 398, 403 (1995).  
Accordingly, the Board concludes that the veteran's lay 
statements that he experienced tinnitus since service are 
competent to establish continuity of symptomatology, as he is 
also competent to testify that the ringing in his ears 
started during service and has continued since then.  See 
Savage v Gober, 10 Vet. App. 488, 495-98 (1997).  In 
addition, the Board observes that the VA examiner commented 
in December 2002 that tinnitus is a side effect of a high 
frequency hearing loss.  See 38 C.F.R. § 3.310.

In Gilbert v. Derwinski, 1 Vet. App. 49 (1990), the Court 
stated that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  In addition, the Court specifically 
stated that entitlement need not be established beyond a 
reasonable doubt, by clear and convincing evidence, or by a 
fair preponderance of the evidence.  Under the benefit of the 
doubt doctrine established by Congress, when the evidence is 
in "relative equipoise, the law dictates that the veteran 
prevails."  Thus, the Board finds that the service connection 
is warranted for tinnitus.


ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.


REMAND

The veteran also asserts that service connection is warranted 
for a respiratory disability, to include as due to exposure 
to asbestos.  During the hearing in October 2007, the veteran 
testified that he had been treated for a spontaneous 
pneumothorax at St. John's Hospital in Queens, New York in 
1977.  While he indicated that the records might not be 
available, it does not appear that the VA has attempted to 
procure the records of this hospitalization.  

The Board also notes that following the VA examination in 
September 2002, the examiner concluded that it was not 
possible to say whether the pneumothoraces and partial 
pneumonectomy were the result of exposure to cleaning agents 
or jet fuel, and that it was also not possible to determine 
whether this condition was secondary to asbestos exposure 
without resorting to speculation.  The veteran asserted that 
this examination was conducted by an orthopedist not a 
specialist in respiratory disease and that, accordingly, an 
opinion by an appropriate specialist is warranted.  
Accordingly, the Board finds that an updated VA examination, 
conducted by an appropriate specialist, is necessary in this 
case.  

Ongoing medical records should also be obtained.  38 U.S.C.A. 
§ 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. 
App. 611 (1992) (VA medical records are in constructive 
possession of the agency, and must be obtained if the 
material could be determinative of the claim).

Under the circumstances of this case, the Board finds that 
additional development of the record is required.  
Accordingly, the case is REMANDED to the RO for action as 
follows:

1.  Ask the veteran to provide the names 
and addresses of all medical care 
providers, VA and non-VA, who treated the 
veteran for respiratory problems since 
his discharge from service.  The RO 
should specifically request this 
information for the treatment the veteran 
received at St. John's Hospital in 
Queens, New York in 1977.  After securing 
the necessary release, the RO should 
obtain any records not previously 
associated with the claims folder.  

2.  Thereafter, the veteran should be 
afforded a VA examination by a 
respiratory specialist to determine 
whether the veteran has a current 
respiratory disability, and to provide an 
opinion as to its possible relationship 
to service.  All necessary tests should 
be conducted.  The examiner is requested 
to furnish an opinion concerning whether 
it is at least as likely as not that the 
veteran has a respiratory disability that 
is related to service, to include 
exposure to asbestos.  The rationale for 
any opinion expressed should be set 
forth.  The claims folder must be made 
available to and reviewed by the examiner 
in conjunction with the examination.  

3.  Following completion of the above, 
the RO should review the evidence and 
determine whether the veteran's claim may 
be granted.  If not, he and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be provided an opportunity to 
respond.  The case should then be 
returned to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




______________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


